145 S.E.2d 11 (1965)
265 N.C. 707
L. F. PIERCE
v.
Joe MURNICK, t/a C & M Promotion.
No. 612.
Supreme Court of North Carolina.
November 24, 1965.
*12 Hoyle & Hoyle, Sanford, for plaintiff appellant.
Teague, Johnson & Patterson, by Robert M. Clay, Raleigh, for defendant appellee.
PER CURIAM.
The purchaser of a ticket of admission to a wrestling match is an invitee of the promoter. The promoter is not an insurer of his safety while upon the premises, but is under the duty to use reasonable care to prevent injury to him through a defect in the condition of the premises or by the action of the contestants in the course of the match. See: Aaser v. City of Charlotte, N.C. 144 S.E.2d 610; Dockery v. World of Mirth Shows, Inc., 264 N.C. 406, 142 S.E.2d 29; Lynn v. Wheeler, 260 N.C. 658, 133 S.E.2d 514; Williams v. Strickland, 251 N.C. 767, 112 S.E.2d 533; Hahn v. Perkins, 228 N.C. 727, 46 S.E.2d 854; Anderson v. Reidsville Amusement Co., 213 N.C. 130, 195 S.E. 386. The precautions which the promoter must take to guard against injury to the spectators very with the nature of the exhibition. The law does not require him to take steps for the safety of his invitees such as will unreasonably impair the enjoyment of the exhibition by the usual patrons of such contests.
It is a matter of common knowledge that ringside seats at wrestling and boxing matches command higher admission charges than other seats because the spectators at such contests desire to be near the contest and have an unobstructed view of the proceedings. As the plaintiff's evidence shows, it is not customary, at such matches, to have shields or barriers between the ring and the spectators. Wrestling is one of the most ancient of sports. The plaintiff's evidence shows that this particular exhibition was conducted in a ring such as has been used habitually for wrestling matches from time immemorial. His evidence indicates nothing unusual about the seating arrangements for spectators. He had been a regular attendant at matches promoted by this defendant over a period of many weeks.
The evidence does not show negligence by the defendant, but if the defendant *13 was negligent the plaintiff's own evidence shows that he, himself, was contributorily negligent by sitting in an exposed position when he knew, or should have known, that a contestant might be thrown from the ring.
Affirmed.